Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment

This action is in response to the amendment filed on 12/28/2021. Claims 1-4, 6-18, and 20-22 are presently pending. Claims 5 and 19 have been canceled by the Applicant.

Response to Arguments

Applicant’s arguments with respect to claims 1-4, 6-18, and 20-22 have been fully considered but they are moot in view of new ground(s) of rejection.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-8, 10, 12, 15-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Van Vugt, USPGPUB 2008/0005690 (hereinafter “Van Vugt”), in view of Schneider, USPGPUB 2021/0092176 (hereinafter “Schneider”).

Regarding claim 1, Van Vugt discloses a method for transferring a current media content experience from a first media device to a second media device via an interaction with an electronic program guide (Abstract, Fig. 9, and corresponding description), comprising:
pre-configuring (¶ [41], UPnP and HAVI provide for registration and naming of devices; See Fig. 2 showing icons designating source/ device designations as further shown in Figs. 5-9), using the first media device, the electronic program guide to (Fig. 9; ¶¶ [77]-[80]):
perform said transferring of the current media content experience to a second media device (Fig. 9; ¶¶ [77]-[80]);
providing a user a plurality of options to interact with the electronic program guide of the first media device (Fig. 9; ¶¶ [77]-[80]), including the option to automatically transfer and view the media content selected on the first media device to the second media device (¶¶ [70], [95]), and
setting up of the media presentation experience of the second media device (¶¶ [31], [35]; Also see ¶ [94]).

Van Vugt is not explicit that the media devices are smart media devices, and is further silent on:
second media device that is in an off state;
turn on the second smart media device in preparation of setting up a transferred media content experience; and
turn off the first smart media device once the current media content experience is transferred.

However, Schneider discloses a method and system for transferring media content experience amongst connected network devices (Abstract), where the media devices are smart (¶ [19]), and wherein:
second media device that is in an off state (¶ [32]);
turn on the second smart media device in preparation of setting up a transferred media content experience; and
turn off the first smart media device once the current media content experience is transferred (¶ [32]).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Van Vugt with Schneider’s teachings in order to take advantage of the utilities and ubiquity of smart devices (e.g. phones carried by many people, smart TVs used by many, and other well-known smart devices) while making the transfer process more convenient for the user.

Regarding claim 2, the system of Van Vugt and Schneider discloses wherein the user selects options via voice commands (Schneider: ¶ [16]).

Regarding claim 3, the system of Van Vugt and Schneider discloses wherein the user selects options via manually inputted commands (Van Vugt: via 130 –Fig. 1-, as also indicated in Fig. 4, 430; ¶ [38]).

Regarding claim 4, the system of Van Vugt and Schneider discloses wherein the electronic programming guide running on the first smart device provides an option to transfer the current media content experience being rendered on the first smart media device or another media content experience (Van Vugt: Fig. 9, “GO”; Schneider: Fig. 4B).

Regarding claim 6, the system of Van Vugt and Schneider discloses wherein the options are provided to the user when the user opens the electronic program guide to select media content for viewing (Van Vugt: Fig. 9; ¶¶ [77]-[80]).

Regarding claim 7, the system of Van Vugt and Schneider discloses wherein the current media content continues to play on the first smart media device after the user has selected the options to transfer and view the current media content experience to the second smart media device (Van Vugt: Fig. 5, the tuner 515 continues to run/ tune the program while the second device TV, or DVR continues to act on the transferred content; Also, Schneider: ¶ [32]).

Regarding claim 8, the system of Van Vugt and Schneider discloses wherein a pause point of the current media content experience on the first smart media device is communicated to the second smart media device (Schneider: ¶¶ [18]-[20]).

Regarding claim 10, the system of Van Vugt and Schneider discloses wherein during the playing of the current media content experience, the user pulls up the electronic program guide and selects a program and is given the option to transfer the current media content experience on a second smart media device (Von Vugt: Fig. 9; ¶¶ [77]-[80]; Schneider: Figs. 4A- B).

Regarding claim 12, the system of Van Vugt and Schneider discloses wherein the display at the first smart media device is automatically turned off (Feature has already been analyzed in claim 1; Schneider: ¶ [32]).
The device of claims 15-18 and 22 recite similar features as those of the method of claims 1-4 and 8, effectuated by the same, therefore, rejected by the same analysis.

Regarding claim 20, the system of Van Vugt and Schneider discloses wherein the second smart media device is a smart phone (Schneider: ¶¶ [16], [19])

Regarding claim 21, the system of Van Vugt and Schneider discloses wherein the smart media devices are coupled to digital televisions to view the media content (Schneider: ¶ [19]).

Claims 9, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Van Vugt, in view of Schneider, further in view of VanSickel et al., USPGPUB 2021/0204031 (hereinafter “VanSickel”).

Regarding claim 9, the system of Van Vugt and Schneider discloses that the user is provide an option to transfer the paused media content experience to the second smart media device (Schneider: Figs. 4A-B), but  is silent on wherein the electronic program guide is displayed when the user initiates a pause command.

However, VanSickel discloses a method and system for presenting an electronic program guide to a user upon initiation of certain activities/ commands, one such option being wherein the electronic program guide is displayed when the user initiates a pause command (Fig. 2, 208; ¶ [32]).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Van Vugt and Schneider with VanSickel’s teachings in order to provide various display options for the convenience of the viewer.

Regarding claim 11, the on-off recitation of the first and second devices has already been analyzed in claim 1.

Regarding claim 14, the on-off recitation of the first and second devices has already been analyzed in claim 1.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Van Vugt, in view of Schneider, further in view of Lacroix, USPGPUB 2016/0007095 (hereinafter “Lacroix”).

Regarding claim 13, the system of Van Vugt and Schneider is silent on wherein the user is provided with the option of watching the media content on the first smart media device and still setting up a media viewing experience on a second smart media device (e.g. using one device while setting up another device)

However, Lacroix discloses a method and system for using multiple screens for displaying of content in a multi device environment (Abstract), wherein  while watching video on one device (primary device), a secondary device being configured/ set up for additional functionalities, thereby the user is provided with the option of watching the media content on the first smart media device and still setting up a media viewing experience on a second smart media device (¶ [35]).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Van Vugt and Schneide with Lacroix’ teachings in order to provide the speed up use of a second device when needed by the user.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R. Marandi whose telephone number is (571)270-1843.  The examiner can normally be reached on 8:00 AM- 5:00 PM M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James R Marandi/
Primary Examiner, Art Unit 2421